Citation Nr: 1004129	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  05-25 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than June 1, 2001, 
for the grant of non-service-connected disability pension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to March 
1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 administrative decision by the 
Atlanta, Georgia Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO awarded the Veteran non-service-connected disability 
pension.  The RO awarded that benefit effective June 1, 2001.

In January 2008, the Board remanded the case for the RO to 
provide the Veteran required notices with respect to the 
issue on appeal.  The Board is satisfied that there has been 
substantial compliance with the remand directives.  The Board 
will proceed with review of the case.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The claims file contains indications that the Veteran has 
raised claims for service connection, and claims to reopen 
previously denied claims for service connection, that have 
not yet been adjudicated by the RO.  In an April 1972 rating 
decision, the RO denied service connection for disorders of 
the left eye, feet, and right arm.  In an April 1984 rating 
decision, the RO denied service connection for an upper 
respiratory infection, and denied reopening of claims for 
service connection for disorders of the eye and feet.  
In April and May 2003 statements, the Veteran expressed that 
he is seeking service connection and disability compensation 
for multiple disorders, including congestive heart failure, 
cardiomyopathy, degenerative disk disease, lazy eye, carpal 
tunnel syndrome, a cavus disorder of both feet, and major 
depression.  The RO has not issued a rating decision with 
regard to the 2003 claims.  Those claims are referred to the 
RO for appropriate action.


FINDING OF FACT

VA did not receive a claim for non-service-connected 
disability pension for the Veteran prior to 2001.




CONCLUSION OF LAW

The grant of non-service-connected disability pension for the 
Veteran may not be effective date earlier than June 1, 2001.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2008)) redefined VA's duty to assist a claimant 
in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
In the case of a claim for service connection, the United 
States Court of Appeals for Veterans Claims (Court) has 
stated that the requirements apply to all five elements of 
such a claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court has indicated that VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id.; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Insufficiency in the timing or content 
of VCAA notice is harmless, however, if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 
1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed 
under a prejudicial error rule).

Before granting the Veteran non-service-connected pension, 
the RO did not inform the Veteran what information and 
evidence was needed to substantiate a claim for non-service-
connected pension.  Nor did the RO advise the Veteran how VA 
assigns an effective date for non-service-connected pension.  
Later, in a July 2005 statement of the case (SOC), the RO 
informed the Veteran of the regulations governing the 
assignment of an effective date for non-service-connected 
pension.  In May 2005, the Veteran had a hearing before a 
decision review officer (DRO) at the RO.  In June 2007, the 
Veteran had a Travel Board hearing at the RO before the 
undersigned Acting Veterans Law Judge.  The VA officials who 
conducted those hearings discussed with the Veteran what 
evidence might support his assertion that he filed a claim 
for VA benefits in 1997, earlier than the 2001 claim upon 
which the RO based the 2001 effective date.

In January 2008, the Board remanded the case for the Veteran 
to receive notice regarding the evidence necessary to 
substantiate his claim.  In a October 2008 letter, the RO 
advised the Veteran what information and evidence was needed 
to substantiate a claim for non-service-connected pension.  
The RO readjudicated the pension effective date issue in a 
November 2008 supplemental statement of the case (SSOC).

The RO provided VCAA notice regarding the pension effective 
date issue after the initial adjudication of the pension 
claim and the assignment of an effective date for pension.  
Nonetheless, ultimately the Veteran was notified and aware of 
the evidence relevant to pension and an effective date for 
pension, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran 
actively participated in the claims process by submitting 
written argument and testifying at hearings.  Thus, the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process, and he has done so.  Any 
error in the sequence of events or content of the notices is 
not shown to have affected the essential fairness of the 
adjudication or to have prejudiced the Veteran's case.  
Therefore, any such error is harmless and does 


not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran, including medical 
records, Social Security claim records, records of earlier 
claims by the Veteran for VA benefits, and transcripts of the 
Veteran's hearings on the issue on appeal.  VA has 
substantially complied with the notice and assistance 
requirements; and the Veteran is not prejudiced by a decision 
on the pension effective date issue at this time.

Effective Date for Pension

The Veteran contends that the grant of non-service-connected 
pension should be effective in 1996 or 1997.  He notes that 
the United States Social Security Administration (SSA) found 
him to be disabled as of 1996.  He asserts that in 1997 he 
took steps to claim VA disability benefits.

Except as otherwise provided, the effective date of an award 
of pension will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  In the case of claims for 
disability pension received on or after October 1, 1984, 
pension may be effective the date the claim is received, or 
the date the veteran became permanently and totally disabled, 
whichever is the advantage of the veteran.  The earlier of 
those two dates may be assigned if the veteran files a 
pension claim within a year after he became permanently and 
totally disabled, and he establishes that he had disability 
that was so incapacitating that it prevented him from filing 
a pension claim for at least 30 days after he became 
permanently and totally disabled.  38 U.S.C.A. § 5110(b)(3); 
38 C.F.R. § 3.400(b)(ii)(B).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a claim, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran's claims file contains an October 1998 SSA 
decision finding that the Veteran had been disabled since 
June 30, 1996, due to a cardiac condition.  The claims file 
also contains a VA Form 21-526, Veteran's Application for 
Compensation and/or Pension.  The form is completed by the 
Veteran; and it shows RO mail activity "received" stamps 
dated May 25, 2001, and June 11, 2001.

In April 2003, the Veteran filed another VA compensation and 
pension claim.  He sent an accompanying letter to the agent 
of the Georgia Department of Veterans Services who was his 
representative at that time.  The Veteran wrote that he had a 
problem with filing the new claim form, because he did not 
want the action to be interpreted as a filing a new claim, 
when he had filed a claim for VA compensation in May 2001.  
He indicated that he had filed the 2001 claim with Mr. S. P.

In an October 2003 statement, the Veteran argued that his VA 
pension should be awarded from an earlier effective date 
because SSA had found that he was disabled from June 1996.

In the May 2005 DRO hearing, the Veteran noted that SSA had 
found that he was disabled effective in June 1996.  He also 
stated that he had filed for VA benefits in 1997 through Mr. 
S. P. of the Georgia Department of Veterans Services.  He 
related that he remembered that in 1997 he filed for VA 
benefits within a few days of the time that he filed for SSA 
benefits.  He indicated that he gave the VA claim to his 
representative, understanding that the representative would 
file the claim with VA.  The Veteran reported that he later 
learned that the 1997 claim was not in VA's files.  He 
submitted copies of documents that he asserted would show 
that he filed or attempted to file a VA claim in 1997.  He 
indicated that he could not search for additional documentary 
evidence regarding a 1997 claim, because a restraining order 
prevented him from contacting his ex-wife to search through 
any of his old papers that might be in her possession.

The Veteran submitted a copy of a document that he describes 
as his 1997 claim for VA benefits.  The document is a 
completed claim for VA compensation or pension.  In the 
claim, the Veteran listed several disabilities.  He indicated 
that some disabilities began at birth, and that others began 
in 1993 and 1997.  He asserted that some disabilities were 
worsened or aggravated during his service.  The photocopied 
pages that the Veteran submitted do not include any signature 
by the Veteran, and do not show any date when the Veteran 
signed the form.  The pages do not show any stamp or date 
indicating that VA received the form.  

The Veteran submitted copies of correspondence showing that 
in 1997 the Veteran's Congressional Representative requested 
and received the Veteran's service personnel records from the 
National Personnel Records Center (NPRC).  The Veteran also 
submitted a copy of a release that he signed in May 1997, 
permitting the release of his medical records to VA.

In a July 2005 statement, the Veteran wrote that he had filed 
a VA claim in 1997 via his representative, Mr. S. P.  The 
Veteran stated that he later found out that his 1997 claim 
had not been filed, so he refiled in 2001.

In the June 2007 Travel Board hearing, the Veteran reported 
that in 1997 he met with Mr. S. P., a representative from the 
Georgia Department of Veterans Services.  The Veteran stated 
that he wanted to file a claim for VA benefits, and he filled 
out the paperwork and gave it to Mr. P. to submit to VA.  The 
Veteran indicated that he later learned that Mr. P. 
apparently did not submit the 1997 claim to VA, because VA 
had no record of that claim.  He stated that he had 
complained to the Georgia Department of Veterans Services 
about Mr. P.'s failure to submit his 1997 claim to VA.  He 
reported that his then wife was with him when he met with Mr. 
P.  He indicated that it was better not to ask his ex-wife to 
corroborate the 1997 meeting, because he was not in contact 
with her, and there had been a restraining order against his 
contacting her.

The RO assigned the June 2001 effective date for the 
Veteran's pension based on the date of receipt of the 2001 
claim.  The Veteran contends that pension should be effective 
in 1997 because in 1997 he submitted a claim to a 
representative, expecting the representative to submit that 
claim to VA.  The NPRC correspondence and the release for 
medical records are consistent with the Veteran's account 
that in 1997 he took steps toward requesting VA disability 
benefits.  The Veteran's intention to file a claim, however, 
does not constitute an actual claim.  Regulations define the 
date of receipt of a claim by VA as the date on which the 
claim was received at VA.  38 C.F.R. § 3.1(r) (2009).  Claims 
for VA benefits may be initiated as informal claims, and a 
claim may be initiated in a communication from a claimant's 
authorized representative.  38 C.F.R. § 3.155 (2009).  In 
this case, however, no formal or informal claim was 
communicated to VA in 1997.  Any delay in the onset of 
benefits that is due to inaction by a representative is 
unfortunate.  Nonetheless, the Board cannot construe the date 
of the contact with a representative as the date of receipt 
by VA of a claim that VA did not in fact receive.  VA did not 
receive a claim for pension for the Veteran until 2001.  
Therefore, the preponderance of the evidence is against an 
effective date for pension earlier than the existing date, 
June 1, 2001.


ORDER

Entitlement to an effective date earlier than June 1, 2001, 
for the grant of non-service-connected disability pension is 
denied.




____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


